Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 8-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/17/21.
Additionally, Applicant’s election without traverse of the species of CaCl2 (divalent salt), alkyl esters derived from vegetable oil, and a fatty acid blend of palmitic acid and stearic acid in the reply filed on 5/17/21 is acknowledged. However, upon further consideration and search, the species requirement is withdrawn.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Dobson, Jr et al. (US 2013/0130942- cited by Applicant). 	With respect to independent claim 1, Dobson, Jr discloses a water-based drilling fluid In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 2, Dobson, Jr discloses further comprising at least one salt selected from a monovalent salt, a divalent salt, or combinations of these (Abstract and [0050]). 	With respect to depending claim 3, which is dependent upon claim 2, Dobson, Jr discloses where the at least one salt is present in an amount of up to saturation (Abstract and [0050]). Although silent to wherein the salt is present in an amount “from 0.01 wt% to 10 wt% relative to the total weight of the In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 4, which is dependent upon claim 2, Dobson, Jr discloses where the at least one salt is selected from KCl, NaCl, CaCl2, or combinations thereof (Abstract and [0050]). 	With respect to depending claim 5, Dobson, Jr discloses a lubricant comprising one or more alkyl esters and a fatty acid blend comprising palmitic acid and stearic acid, wherein the one or more alkyl esters are present in an amount “ranging from about 10 vol% to about 50 vol%” and wherein the fatty acid blend is present in an amount “from about 20% to 95%” ([0029]). Although silent to wherein the weight ratio of one or more alkyl esters to fatty acid blend is “from 1:1 to 3:1,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a weight ratio as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 6, Dobson, Jr discloses wherein the lubricant comprises a fatty acid blend, wherein the fatty acid blend comprises palmitic acid and stearic acid (Abstract, [0013], [0029]). Although silent to wherein the molar ratio of palmitic acid to stearic acid is “from 20:80 to 40:60,” as instantly claimed, it would have been obvious for a person having ordinary skill in the art before the effective filing date of the claimed invention to provide for a fatty acid blend ratio as claimed insofar as because it has been held "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F. 2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) 	With respect to depending claim 7, Dobson, Jr discloses where the one or more alkyl esters are derived from vegetable oil ([0047] and [0048]).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed 
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of copending Application No. 16/524,742 (‘742 herein) in view of Dobson, Jr et al. (US 2013/0130942 - cited above).
 	Although the conflicting claims are not identical, they are not patentably distinct from each other because both the instant composition and composition of ‘742 are drawn to a lubricant composition for drilling fluid. Even though the claims of ‘742 fail to further include a base fluid comprising water and a weighting agent, Dobson, Jr teaches a drilling fluid composition comprising a lubricant, a base fluid comprising water, and a weighting agent (Abstract, [0029]-[0031], [0047], and [0051]). Therefore, it would have been obvious for a person having ordinary skill in the art at the time of the invention to include a base fluid comprising water and a weighting agent.
 	This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 	Argillier (US 5,618,780) teaches a lubricant composition comprising alkyl esters and a fatty acid blend comprising palmitic acid and stearic acid.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVI T. SKAIST whose telephone number is (571)272-9348.  The examiner can normally be reached on M-F 9:30-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on (571) 272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




	/Angela M DiTrani Leff/                                                                                                                                 Primary Examiner, Art Unit 3674                                                           

/AVI T SKAIST/Examiner, Art Unit 3674